Citation Nr: 1411741	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-00 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include atrophic dermatitis.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a lumbosacral spine disability.

6.  Entitlement to service connection for a right hip disability, to include bursitis.

7.  Entitlement to service connection for a left hip disability, to include bursitis.

8.  Entitlement to service connection for residuals of heat exhaustion.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to May 1990 and from November 2002 to April 2003, with additional periods of reserve service that included multiple periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran had a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of that proceeding has been associated with the Veteran's Virtual VA electronic claims file.

The record reflects that after the final supplemental statement of the case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2013).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for the above-listed issues.  After a full review of the record, the Board concludes that a remand is required for additional development, prior to adjudication of the claims.

VA has an obligation to associate all relevant records with the claims file of a veteran, and a heightened duty when it comes to obtaining records in the possession of another Federal Agency.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  During the Veteran's December 2013 Board hearing, she stated that she had recently been granted entitlement to disability benefits from the Social Security Administration (SSA).  The Veteran asserted that such disability application encompassed several of the claimed disorders currently on appeal, specifically all disabilities on appeal other than the skin and residuals of heat exhaustion claims.  Where there is actual notice to VA that the Veteran is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claims.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  As such, a remand is required to afford the RO/AMC the opportunity to seek these records.

In addition, the Veteran stated during her December 2013 Board hearing that she had been receiving private medical treatment since September 2013 from Eagles Landing Family Practice for her skin and cervical spine problems.  She provided a completed VA Form 21-4142 authorizing VA to obtain those records.  As the Veteran contends that her residuals of heat exhaustion include problems with her skin, such as burning when exposed to sunlight, the outstanding private treatment records also could impact this claim.  The RO/AMC should also attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the claims file.  If these records are unavailable, this should be noted and explained in the claims file, with appropriate notice provided to the Veteran.

2.  Request records from Eagles Landing Family Practice, as identified in the December 2013 authorization.  If current authorization is needed, this should be requested from the Veteran.  All records obtained or any response received should be associated with the claims file.

3.   After the above is complete, conduct any additional development necessary based on the information received, to include obtaining additional VA examinations and/or medical opinions.

4.  After the above is complete, readjudicate the Veteran's claims.  If one or more of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


